Citation Nr: 1003940	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure, to include hypertension, also claimed as secondary 
to service-connected type II diabetes mellitus (DM).  

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

[The claim of entitlement to service connection for heart 
disease, also claimed as secondary to service-connected DM, 
will be addressed in a separate and forthcoming decision.]  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Montgomery, Alabama.  

The Veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in October 2009.  A 
transcript of the hearing is of record.  

As to the heart disease claim, on October 13, 2009 (in 
accordance with authority provided in 38 U.S.C.A. § 1116) the 
Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.   As 
required by 38 U.S.C.A. § 1116, the Department of Veterans 
Affairs will issue regulations through notice and comment 
rule-making procedures to establish the new presumptions of 
service connection for those diseases.  Those regulations 
will take effect on that date that a final rule is published 
in the Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  As 
the heart disease claim involves medical evidence suggesting 
possible ischemic heart disease, that claim may be affected 
by these new presumptions.  Accordingly, the Board must stay 
action on that matter in accordance with the Secretary's 
stay.  Once the planned final regulations are published, the 
adjudication of that claim will be resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board notes that the Veteran has not been afforded VA 
examinations with regard to any of his claimed disorders 
during the course of the appeal.  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Id. at 83.  

As it relates to the Veteran's claim of service connection 
for high blood pressure, to include hypertension, the Board 
notes that the Veteran has stated that it is his belief that 
his current hypertension was either caused or aggravated by 
his service-connected DM.  The Board further observes that 
the Veteran's private physician, J. McMurray, M.D., has 
indicated that the Veteran's hypertension could be related to 
his exposure to AO while in Vietnam.  

As it relates to the Veteran's claims for a skin disorder and 
foot problems, the Board notes that the Veteran was seen for 
jungle rot on at least one occasion in service and that he 
was treated for boils on his feet.  The Veteran has also 
testified to and reported having continuous problems with his 
feet and skin since service, with diagnoses of tinea pedis 
and cruris having been recently rendered.  

As it relates to his claim of service connection for PTSD, 
the Board observes that the Veteran has been diagnosed as 
having PTSD on several occasions.  Although the Board notes 
that the specific stressors that the Veteran reported have 
not been verified, the Veteran reported that he came under 
enemy fire and was subject to mortar attacks in his capacity 
as a heavy truck driver while in Vietnam.  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

While many of the claimed stressors that have been set forth 
by the Veteran cannot be corroborated, he has testified and 
reported having coming under enemy attack while performing 
his duties as a heavy truck driver for the 62nd 
Transportation Company.  Obtaining the unit records of that 
unit would be helpful in determining of the Veteran has a 
corroborated stressor.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) 

Accordingly, the case is REMANDED for the following action:

1.  The United States Joint Services 
Records Research Center (JSRRC) 
should be contacted and requested to 
provide the unit records for the 
62nd Transportation Company covering 
the Veteran's period of service in 
Vietnam.  If these records confirm 
attacks on the Veteran's unit, as 
claimed, the action taken in 
paragraph 2 must be accomplished.  
If not, the action of paragraph 2 
need not be accomplished.

2.  Afford the Veteran a VA 
examination to determine whether he 
meets the criteria for a diagnosis 
of PTSD related to inservice combat 
stressors (provided there is 
corroboration from the JSRRC).  The 
examiner should review the claims 
folder and note such review in the 
examination report.  In determining 
whether the Veteran meets the 
criteria for PTSD, the examiner 
should note that the only verified 
stressor is the Veteran's exposure 
to incoming enemy fire while 
performing duties as a truck driver 
for the 62nd Transportation Co.  A 
complete detailed rationale is 
requested for any opinion that is 
rendered.

3.  The Veteran should be scheduled 
for a VA examination to determine 
the etiology of any current 
hypertension.  All indicated tests 
and studies should be performed, and 
all findings must be reported in 
detail.  The claims folder should be 
made available to the examiner for 
review.

The examiner should answer the 
following questions:  Is it at least 
as likely as not (50 percent 
probability or greater) that any 
current hypertension, if found, is 
related to the Veteran's period of 
active service?  If not, is it at 
least as likely as not that the 
Veteran's service-connected DM 
caused or aggravated (permanently 
worsened) any hypertension?  The 
examiner should provide a rationale 
for this opinion.

4.  The Veteran should be scheduled 
for a VA examination to determine 
the etiology of any current skin 
disorder.  All indicated tests and 
studies should be performed, and all 
findings must be reported in detail.  
The claims folder should be made 
available to the examiner for 
review.

The examiner should answer the 
following questions:  Is it at least 
as likely as not (50 percent 
probability or greater) that any 
current skin disorder, to include 
jungle rot, if found, is related to 
the Veteran's period of active 
service, to include as a result of 
exposure to herbicides/AO in 
service?  The examiner should 
provide rationales for these 
opinions.

5.  The Veteran should be scheduled 
for a VA examination to determine 
the etiology of any current foot 
disorder.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  
The claims folder should be made 
available to the examiner for 
review.

The examiner should answer the 
following questions:  Is it at least 
as likely as not (50 percent 
probability or greater) that any 
current foot disorder, if found, is 
related to the Veteran's period of 
active service?  The examiner should 
provide rationales for these 
opinions.

6.  The Veteran should be advised in 
writing that it is his 
responsibility to report for the VA 
examinations, to cooperate with the 
development of his claim, and that 
the consequences for failure to 
report for a VA examination without 
good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the 
Veteran does not report for any 
ordered examinations, documentation 
must be obtained that shows that 
notice scheduling the examination 
was sent to his last known address 
prior to the date of the 
examination.  It should also be 
indicated whether any notice that 
was sent was returned as 
undeliverable.

7.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

